Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2014/0006356 A1 discloses a database comprising business objects and technical objects.  
EP 2 270 689 A1 also discloses a database comprising technical objects and business objects and performing a time dependent search of the database.
US 2021/0026825 A1 discloses a B-tree may be sorted according to the keys of the tuples, and data can be read/written from the tree based on the key associated with the data. Because B-trees contain sorted tuples, a read operation such as a scan or a query (e.g., a request for the value associated with a particular key in a data structure) to a B-tree may be completed by traversing the B-tree relatively quickly to find the desired tuple based on the corresponding key. Thus, B-trees can be used to store data in a way that improves performance relative to other data structures (such as arrays) for certain operations (e.g., a query to an un-sorted array).
US 2020/0012726 A1 discloses a linked list that is searched by date and other parameters.
WO 2004/031897 A2 discloses merging a database that was previously in a failed state into a distributed database system.
US 2019/0294512 A1 (cited on IDS) discloses detecting unavailability of a primary database and switching to a standby database.
US 2007/0198524 A1 discloses middleware on an application server that replaces a connection to a failing state with a connection to a replica of the failing database.
Regarding claim 1, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a system comprising: a memory storing processor-executable program code; a processing unit to execute the processor-executable program code to cause the system to: in response to the identifying a database storage error, provide the application with a pointer to a failover framework comprising a memory store; in response to a request to write first data, store the first data in a tree structure of the memory store in chronological order; and in response to the request to read second data: sort the tree structure primarily by user and secondarily by chronological order; and read the second data from the sorted tree structure.
Regarding claim 7, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a computer-implemented method comprising: in response to an exception raised by a database storage system, providing the application with a pointer to a failover framework comprising a memory store; in response to the request to write first data, storing the first data in a tree structure of the memory store in chronological order; and in response to the request to read second data: sorting the tree structure primarily by user and secondarily by chronological order; and reading the second data from the sorted tree structure.
Regarding claim 13, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a computer-readable medium storing processor-executable program code, the program code executable to cause a computing system to: in response to identifying a database storage error, provide the application with a pointer to the failover framework; in response to the request to write first data, store the first data in a tree structure of a memory store in chronological order; and in response to the request to read second data: sort the tree structure primarily by user and secondarily by chronological order; and read the second data from the sorted tree structure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113